Exhibit 10.1[g201602092130426382555.jpg]

 

February 4, 2016

 

 

Mr. Edward Sander, Jr.


Re:  Employment Agreement

Dear Ed,

I am very pleased to confirm our offer to you of employment with Model N, Inc.
(the “Company”).  Subject to your acceptance of this offer and the conditions
set forth below, your employment with the Company shall be governed by the
following terms and conditions (this “Agreement”).

Duties and Scope of Employment

.

(a)Position.  For the term of your employment (your “Employment”), the Company
agrees to employ you as its most senior executive officer in the position of the
sole Chief Executive Officer (“CEO”). You will report solely to the Company’s
Board of Directors (the “Board”) and you will be working out of the Company’s
office in Redwood City, CA. You shall be appointed or elected by the Board
(consistent with the Company’s bylaws) to serve as a member of the Board and
this service on the Board shall commence as of your Start Date.  Subject to your
subsequent re-election by the stockholders of the Company, you will thereafter
also serve on the Board during your Employment. You will be responsible for
developing and executing the Company’s strategies, achieving business
objectives, increasing the Company’s stockholder value, presiding over the
entire workforce, and other duties commensurate with your position. Your duties
and responsibilities always will be at least commensurate with those duties and
responsibilities normally associated with and appropriate for someone in the
position of CEO.

(b)Obligations to the Company.  While you render services to the Company, (1)
you may deliver lectures, fulfill speaking engagements, and teach at educational
institutions provided that such activities do not materially interfere with the
performance of your duties to the Company, and (2) you agree that you will not
engage in any other employment, consulting, or other business activity except as
authorized in writing by the Board. In addition, while you render services to
the Company, you may serve as a member of the board of directors of one or more
companies with the express consent of the Board. In addition, while you render
services to the Company, you will not assist any person or entity in competing
with the Company, in preparing to compete with the Company or in hiring any
employees or consultants of the Company. As an employee, you will also be
expected to comply with the Company’s policies and procedures.

(c)No Conflicting Obligations.  You represent and warrant to the Company that
you are under no obligations or commitments, whether contractual or otherwise,
that are materially inconsistent with your obligations under this Agreement. In
connection with your Employment, you shall not use or disclose any trade secrets
or other proprietary information or intellectual property in which you or any
other person has any right, title or interest and your Employment will not
infringe or violate the rights of any other person. You represent and warrant to
the Company that you have returned (or will return) all property and
confidential information belonging to any prior employer, other than
confidential information that has become generally known to the public or within
the relevant trade industry.

Cash and Incentive Compensation

.  Your current cash and incentive compensation are as follows. Cash and
incentive compensation will be reviewed annually by the Compensation Committee
of the Board (“Compensation Committee”) and is subject to change.

(a)Salary.  Your starting base salary will be $400,000 annually, paid
semi-monthly.  Your base salary will be subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time but cannot
be reduced unless you have voluntarily provided your prior approval.

Model N, Inc. | 1600 Seaport Boulevard, Suite 400, Redwood City, CA 94063 | P:
650.610.4600 | F: 650-610-4699 | www.modeln.com

--------------------------------------------------------------------------------

Sander, Edward
Page 2

 

 

(b)Bonus.  Each fiscal year, you will be eligible to receive an annual
performance-based bonus with a target of at least 100% of your annual base
salary, based on the achievement of individual and Company objectives
established in writing and approved by the Compensation Committee in its sole
discretion. Subject to the terms of this Agreement, each bonus payment is
subject to your continued Employment through the last day of the fiscal year.
Each annual bonus will be paid no later than two and one-half months following
the fiscal year in which such bonus was earned.  For the fiscal year that began
October 1, 2015, you will be eligible for a pro rata target bonus (i.e., 100%
multiplied by the pre-tax base salary paid to you for fiscal year 2016).  

(c)Business Expenses.  The Company will reimburse you for your necessary and
reasonable business expenses incurred in connection with your duties hereunder
upon presentation of an itemized account and appropriate supporting
documentation, all in accordance with the Company’s generally applicable
policies.

Moving Allowance

.  As part of your Employment, you will receive reimbursement for relocation
costs incurred, using the Company’s preferred providers where applicable,
including reimbursement of costs you incur to move your family and household
goods from New York to the San Francisco Bay area.  The Company will also
reimburse your temporary housing and temporary car rental expenses within the
San Francisco Bay Area which are incurred on or before June 30, 2016. In
addition, the Company will reimburse the reasonable closing costs (not to exceed
$25,000) for your purchase of a primary residence in the San Francisco Bay area.
The benefits in this Section 3 will be subject to all applicable federal, state
and local taxes and will be paid upon presentation of receipts. If your
Employment with the Company terminates through your voluntary resignation
without Good Reason within the first six (6) months of your Employment, you will
be required to repay the Company the gross amount paid to you under this Section
3, pro-rated daily for the period of your Employment.

Vacation/PTO, Employee Benefits

.  During your Employment, you shall be eligible for paid time off in accordance
with the Company’s Flexible Paid Time Off Policy, as it may be amended from time
to time, and on general terms no less favorable than provided to any other
employee or officer of the Company. During your Employment, you shall be
entitled to participate in the employee benefit plans maintained by the Company
(including without limitation medical, dental, vision and 401(k) plans) and
generally available to employees and/or officers of the Company, subject in each
case to the generally applicable terms and conditions of the plan in question
and to the determinations of any person or committee administering such plan.
The Company reserves the right to prospectively change or otherwise modify, in
its sole discretion, the Company’s employee benefits plans.  You will also be
entitled to indemnification by the Company and coverage under any Company
directors and officers liability insurance policy on no less favorable terms
than are provided to other covered persons.  Additionally, the Company shall
indemnify and hold you harmless from any claims, actions, disputes, litigation
or proceedings (including without limitation any breach of contract claims)
initiated by your former employer (or an affiliate thereof) arising solely from
any requirement with your former employer (or affiliate thereof) that you
provide a period of notice (and remained employed with such former employer
through the notice period) prior to ceasing service with that former employer
(or applicable affiliate). The Company shall advance you full payment for any
costs that you may incur in connection with such matters.  

Confidentiality

.  As an employee of the Company, you will have access to certain confidential
information of the Company and you may, during the course of your Employment,
develop certain information or inventions that will be the property of the
Company.  To protect the interests of the Company, you will need to sign the
Company’s standard Employee Proprietary Information and Inventions Agreement as
a condition of your Employment, a copy of which is attached hereto as Exhibit A
(the “EPIIA”).  We wish to impress upon you that we do not want you to, and we
hereby direct you not to, bring with you any confidential or proprietary
material of any former employer or to violate any other obligations you may have
to any former employer.  

Equity

.  Within 90 days of the Start Date, the Company shall grant you an initial
equity compensation award comprised of (i) $300,000 worth of restricted stock
units (“RSUs”) to vest over three years with 33.33% vesting on each annual
anniversary of the vesting commencement date; (ii) $2.0 million worth of RSUs to
vest over four years with 25% vesting on each annual anniversary of the vesting
commencement date; and (iii) $2.0 million worth of performance-based RSUs
(“PB-RSUs”) to vest over three years with 50% vesting on each of the second and
third annual anniversary of the vesting commencement date (collectively, “Equity
Awards”) under and subject

 

--------------------------------------------------------------------------------

Sander, Edward
Page 3

 

 

to the terms and conditions of the Company’s 2013 Equity Incentive Plan (the
“Plan”) and applicable form of RSU Agreement (the Company’s current standard
forms of agreement are attached hereto as Exhibit C). The number of shares of
Company common stock underlying the Equity Awards shall be calculated applying
the closing Company common stock price on the Start Date (as defined
below).  The performance criteria applicable to PB-RSUs are based on the
Company’s total shareholder return (“TSR”) relative to the TSR of a stock index,
currently the Russell 3000 Index, as set forth in greater detail in the
Company’s form of Restricted Stock Unit Agreement applicable to PB-RSUs. The
vesting commencement date shall be the 15th day of the second month of the
quarter of the Start Date. Subsequent equity compensation awards, if any, will
be as determined by the Compensation Committee or Board. The Company intends
that the Equity Awards and all equity compensation awards issued to you will be
structured to be exempt from or in compliance with the requirements of Code
Section 409A to the extent applicable.  Additionally, if in connection with a
change in control of the Company, your Equity Awards or other equity
compensation awards are not assumed by or replaced by the Company’s acquirer,
then the unvested portions of such awards shall fully accelerate and become
vested (and exercisable) as of immediately before such change in control,
provided that, for clarity, and without limitation, the conversion of
performance-based equity awards into time-based equity awards shall be deemed a
“replacement” for purposes of this sentence (provided that such replacement
awards reflect that any performance goals were achieved at 100% of achievement).

Severance

.  

(a)Accrued Compensation.  Upon the termination of your Employment with the
Company at any time for any reason, you will be paid your (i) salary through
your termination date and (ii) any earned but unpaid portion of your bonus for
the fiscal year preceding your termination date (but, for the avoidance of
doubt, not any portion of the bonus for the fiscal year in which your
termination occurs) and (iii) any unreimbursed expenses incurred on or before
your termination date. You will also be allowed to continue your health coverage
at your own expense under the applicable provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”). Your unvested
restricted stock units, if any, will be forfeited without consideration upon
your termination date except as provided in Section 7(c). The foregoing accrued
payments and benefits will be collectively referred to herein as the “Accrued
Compensation.”  After your termination date, you will also be entitled to any
vested compensation and benefits and indemnification and coverage under any
directors and officers liability insurance policy.

(b)Involuntary Termination Outside of a Change in Control.  If you Separate due
to a termination of your Employment by the Company other than for Cause, or by
your resignation for Good Reason, in either case, prior to a Change in Control
or more than twelve (12) months following a Change in Control, you will be
entitled to receive the following: (i) your Accrued Compensation, (ii) continued
payment of your then current base salary for twelve (12) months, (iii)
reimbursement for your relocation costs back to New York in the same manner and
magnitude provided under Section 3 for your relocation to the San Francisco Bay
Area (except for the housing closing costs element) provided that your
Separation date occurs before the second anniversary of the Start Date, and (iv)
(x) subject to your timely and proper election of COBRA coverage, the
continuation of your then-effective group health benefits paid by the Company,
including medical, dental, and vision coverage for you and your eligible
dependents for eighteen (18) months under COBRA, and then a series of taxable
cash payments for a period of six (6) months thereafter, which series of
payments will, on the aggregate, equal the full premium cost of your COBRA
benefits during the immediately preceding six (6) month period, (y) provided
that, if the Company determines that it cannot provide such continued health
benefits without potentially violating or incurring additional taxation under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act) or in a manner consistent with its group health plans, the Company
shall in lieu thereof provide to you taxable continued installment payments,
which will be, in the aggregate, equivalent to twenty-four (24) months of such
continued benefits less any amounts of prior coverage or prior payments post
termination previously credited or paid under this subsection (iv)(x), which
payments shall be made regardless of whether you elect COBRA continuation
coverage (items (ii) through (iv) hereinafter referred to as the “Severance”).

(c)Involuntary Termination Within 12 Months Following a Change in Control.  If,
however, you Separate due to a termination of your Employment by the Company
other than for Cause or by your resignation for Good Reason, in either case,
within twelve (12) months following a Change in Control, in addition to the
Accrued

 

--------------------------------------------------------------------------------

Sander, Edward
Page 4

 

 

Compensation and Severance provided in Section 7(b), you shall be entitled to
receive the following additional severance payments and benefits: (i)  payment
of your then current annual target bonus, which will be paid to you in equal
installments at the same times as the payments provided to you under Section
7(b)(ii), and (ii) fully accelerated vesting (and exercisability) of any
then-outstanding Equity Awards and other outstanding equity compensation awards
with such acceleration effective upon your termination date (items (i) through
(ii) of this Section 7(c) plus the Severance collectively hereinafter referred
to as the “CIC Severance”).  

(d)Timing and Conditions.  Subject to Section 9(d), the receipt of any benefits
pursuant to Section 7(b) or 7(c), as applicable, (other than the Accrued
Obligations) will be subject to (i) your signing and not revoking a release of
claims agreement in the form attached hereto as Exhibit B, (ii) such release
becoming effective and irrevocable within sixty (60) days of your termination of
Employment (the expiration of such sixty-day period, the “Release Deadline”),
and (iii) your resignation from the Board, which resignation shall be effective
simultaneously with your termination of Employment, unless otherwise requested
in writing by the Company. The first payment of any portion of the Severance in
Section 7(b)(ii) or Section 7(b)(iii)(y) or the CIC Severance in Section 7(c)(i)
shall begin on the first payroll date immediately following the Release Deadline
and such first payment shall include any installments that otherwise would have
been paid during the period commencing on the termination of Employment and
ending on the Release Deadline. Furthermore, payments under Section 7(b)(iii)
shall cease immediately upon your coverage under a new health plan by a
subsequent employer or your reimbursement of premiums by another employer, and
you shall immediately inform of the Company of such coverage immediately
following your commencement of employment elsewhere.

(e)Definitions.  The following definitions apply:

(i)“Cause” shall mean a good faith determination by the Board that any of the
following have occurred: (A) you committed and act of dishonesty in connection
with your responsibilities as an employee, (B) you failed to comply with the
material terms of any written Company policy or rule as they may be in effect
from time to time during your Employment and such failure is materially
injurious to the Company; (C) you breached any material term of this Agreement,
the EPIIA, or any other written agreement between you and the Company and such
breach is materially and demonstrably injurious to the Company; (D) you were
convicted of, or entered a plea of guilty or nolo contendere to, a felony crime;
(E) you engaged in gross misconduct or gross neglect of your duties and such
gross misconduct or gross neglect is materially injurious to the Company; or (F)
materially misrepresented your qualifications or education in the application
process. The cessation of your Employment shall not be deemed to be for “Cause”
unless and until (i) you are sent a written notice by the Company describing in
sufficient detail of the underlying facts and the ground for the termination for
“Cause” by the Board finding that, in the good faith opinion of the Board, you
are guilty of the conduct described above, and (ii) you have failed to cure or
remedy that conduct or condition within fifteen (15) days from the date the
notice is received by you.  

(ii)“Change in Control” shall mean a “Corporate Transaction” within the meaning
of the Plan, as may be amended from time to time, provided that, to the extent
necessary to not violate Internal Revenue Code Section 409A, a transaction that
does not constitute a “change in control event” under Sections 1.409A-3(i)(5)(v)
or 1.409A-3(i)(5)(vii) of the Treasury Regulations under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) will not constitute a
Change in Control.

(iii) “Good Reason” shall mean your resignation of your Employment after the
occurrence of one of the following conditions without your prior written
consent: (A) a material diminution in your base salary (except where there is a
general reduction applicable to the management team generally); (B) a material
change in geographic location at which you must perform services (a change in
location of your office will be considered material only if it increases your
current one-way commute by more than thirty (30) miles)); (C) any material
failure of the successors to the Company after a Change in Control to perform or
cause the Company to perform the obligations of the Company under this
Agreement; (D) any action or inaction of the Company that constitutes a material
breach of the terms of this Agreement (including without limitation the Company
preventing you from commencing your Employment hereunder) or any other agreement
with you or any other agreement with you; or (E) any other material adverse
change in your duties, authorities or responsibilities as a CEO (it being
understood that a reduction in your responsibilities or authority following a
Change in Control shall not constitute Good Reason if

 

--------------------------------------------------------------------------------

Sander, Edward
Page 5

 

 

(I) there is no demotion in your title or position or reduction of the scope of
your duties within the Company or (II) you are given a position of materially
similar or greater overall scope and responsibility within the acquiring
company, taking into appropriate consideration that a nominally lower
hierarchical role in a larger company may involve similar or greater scope and
responsibility than a nominally higher role in the hierarchy of a smaller
company, or (III) you are not elected or re-elected to the Board or otherwise do
not serve on the Board or similar governing body (including of any successor
entity), provided that, in all cases (A) through (E), only if you provide notice
to the Company of the existence of the applicable condition described within
ninety (90) days of the initial existence of the condition, the Company fails to
remedy that condition within thirty (30) days thereafter, and within the ten
(10) day period immediately following such failure to remedy or the Company’s
notice to you that it will decline to remedy that condition, your Separation
occurs. The parties intend that this trigger qualify as an involuntary
separation from service trigger under Treasury Regulation Section
1.409A-l(n)(2).  

(iv)“Separate” or “Separation” means that a “separation from service” has
occurred, as defined under Section 1.409A-1(h) of the Treasury Regulations under
Section 409A of the Code.

(f)Other Terminations.  Upon any termination of your Employment other than as
described in Section 7(b) or Section 7(c) above, including any termination of
Employment that is not a Separation, you will be entitled only to the Accrued
Compensation.

At Will Employment

.  Employment with the Company is for no specific period of time.  Your
Employment with the Company will be “at will,” meaning that either you or the
Company may terminate your Employment at any time and for any reason, with or
without cause.  Any contrary representations that may have been made to you are
superseded by this Agreement.  This is the full and complete agreement between
you and the Company on this term.  Although your compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your Employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company
(other than you).  

Tax Matters

.  

(a)Withholding.  All forms of compensation referred to in this Agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.  

(b)Tax Advice.  You are encouraged to obtain your own tax advice regarding your
compensation from the Company.  You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or the Board
related to tax liabilities arising from your compensation.  

(c)Section 280G.  If any payments and other benefits provided for in this
Agreement or otherwise constitute “parachute payments” within the meaning of
Section 280G of the Code and, but for this Section 9, would be subject to the
excise tax imposed by Section 4999 of the Code, then payments and other benefits
will be payable to you either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by reducing
payments in the manner that maximizes the after-tax value of your retained
compensation and in the following order to the extent needed to not violate Code
Section 409A: (i) reduction in cash payments; (ii) cancellation of accelerated
vesting of all equity awards with value; and (iii) other employee benefits and
in the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant.  All mathematical determinations that are required to be made
under this section, shall be made by a nationally recognized independent audit
firm selected by the Company (the "Accountants") provided however that the
Accountants shall not be any firm that renders services to the entity that is
acquiring the Company (or Company assets) in the underlying change in
control.  The Accountants shall provide their determinations, together with
detailed supporting calculations regarding the amount of any relevant matters,
both to the Company and to you. Such determinations shall be made by the
Accountants using reasonable good faith interpretations of the Code. To the
extent permitted by Q/A #32 of the Code Section 280G regulations, with respect
to performing any present value calculations that are required in

 

--------------------------------------------------------------------------------

Sander, Edward
Page 6

 

 

connection with this section, you and Company each affirmatively elect to
utilize the Applicable Federal Rates ("AFR") that are in effect as of the
execution of this Agreement and the Accountants shall therefore use such AFRs in
their determinations and calculations. The Company shall pay the fees and costs
of the Accountants which are reasonably incurred in connection with this
section. 

(d)Section 409A.  

(i)To the extent (i) any payments to which you become entitled under this
Agreement, or any agreement or plan referenced herein, on account of your
termination of Employment with the Company constitute nonqualified deferred
compensation subject to Section 409A of the Code and (ii) you are deemed at the
time of such termination of Employment to be a “specified employee” under
Section 409A of the Code, then such payment or payments shall not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of your “separation from service” (as such term is at the
time defined in regulations under Section 409A of the Code) with the Company; or
(ii) the date of your death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you, including (without limitation) the
additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral.  The
first payment thereof will include a catch-up payment covering the amount that
would have otherwise been paid during the period between your termination of
Employment and the first payment date but for the application of this provision,
and the balance of the installments (if any) will be payable in accordance with
their original schedule.  To the extent any nonqualified deferred compensation
payment to you could be paid in one or more of your taxable years depending upon
you completing certain employment-related actions, then any such payments will
commence or occur in the later taxable year to the extent required by Code
Section 409A.

(ii)Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement (or
otherwise referenced herein) is determined to be subject to (and not exempt
from) Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

(iii)To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent.  To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A.  

(iv)Payments pursuant to this Agreement (or referenced in this Agreement) are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A.

Non-Solicitation

. You acknowledge that because of your position with the Company, you will have
access to material intellectual property and confidential information.  During
your Employment and for twelve (12) months thereafter, in addition to your other
obligations hereunder or under the EPIIA, you shall not, in any capacity,
whether for his own account or on behalf of any other person or organization,
directly or indirectly, with or without compensation, (a) solicit, divert or
encourage any officers, directors, employees, agents, consultants or
representatives of the Company (including any affiliate), to terminate his, her
or its relationship with the Company (including any affiliate) or (b) solicit,
divert or encourage any officers, directors, employees, agents, consultants or
representatives of the Company (including any affiliate) to become officers,
directors, employees, agents, consultants or representatives of another
business, enterprise or entity. Your obligations under this Section 10 shall be
additional to your obligations under the EPIIA.

 

--------------------------------------------------------------------------------

Sander, Edward
Page 7

 

 

Authorization to Work

.  Please note that because of employer regulations adopted in the Immigration
Reform and Control Act of 1986, within three (3) business days of starting your
new position you will need to present documentation demonstrating that you have
authorization to work in the United States.  If you have questions about this
requirement, which applies to U.S. citizens and non-U.S. citizens alike, you may
contact our personnel office.

Arbitration

.  You and the Company agree to submit to mandatory binding arbitration any and
all claims arising out of or related to your Employment with the Company and the
termination thereof, including, but not limited to, claims for unpaid wages,
wrongful termination, torts, stock or stock options or other ownership interest
in the Company, and/or discrimination (including harassment) based upon any
federal, state or local ordinance, statute, regulation or constitutional
provision, except that each party may, at its, his or her option, seek
injunctive relief in court related to the improper use, disclosure or
misappropriation of a party’s private, proprietary, confidential or trade secret
information.  All arbitration hearings shall be conducted in San Mateo County,
California.  THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY
IN REGARD TO SUCH CLAIMS.  This Agreement does not restrict your right to file
administrative claims you may bring before any government agency where, as a
matter of law, the parties may not restrict the employee’s ability to file such
claims (including, but not limited to, the National Labor Relations Board, the
Equal Employment Opportunity Commission and the Department of Labor).  However,
the parties agree that, to the fullest extent permitted by law, arbitration
shall be the exclusive remedy for the subject matter of such administrative
claims.  The arbitration shall be conducted through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, then the Company shall promptly provide you with a hardcopy.  The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based.  The Company will pay 100% of
the first $25,000 of all arbitration specific costs and expenses (“Arbitration
Costs”) and 50% of all Arbitration Costs after the first $25,000, but shall not
pay or reimburse you for your own legal fees.

Background Check

.  This offer is contingent upon a satisfactory verification of, but not limited
to, criminal, education, driving, employment and credit background checks and
reference checks based upon the role within the Company.

Interpretation; Entire Agreement; No mitigation or offset

.  The terms of this Agreement and the resolution of any disputes as to the
meaning, effect, performance or validity of this Agreement or arising out of,
related to, or in any way connected with, this Agreement, your Employment with
the Company or any other relationship between you and the Company will be
governed by California law, excluding laws relating to conflicts or choice of
law.  This offer and its exhibits, once accepted, constitute the entire
agreement between you and the Company with respect to the subject matter hereof
and supersede all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter.  You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.  You shall not
be required to mitigate the amount of any payment or benefit contemplated by
this Agreement, nor shall any payment or benefit be reduced by any earnings or
benefits that you may receive from any other source.  No payments or benefits
made to you (or to be made to you) under this Agreement may be reduced or offset
by the Company or any affiliate or other person or entity.

Successors

.  This Agreement shall inure to the benefit of and be binding upon (a) the
Company and any of its successors, and (b) you and your heirs, executors and
representatives in the event of your death.  Any successor to the Company shall
be deemed substituted for the Company under the terms of this agreement for all
purposes.  

Legal Fees

.  The Company shall pay the reasonable legal fees (not to exceed $15,000)
incurred by you related to the preparation, negotiation and execution of this
Agreement and all other documents related to your hire.  The Company shall pay
such reimbursement to you or to your counsel within 30 days of receipt of
applicable invoices which will be provided to the Company within 45 days of your
Start Date.

 

--------------------------------------------------------------------------------

Sander, Edward
Page 8

 

 

Acceptance

.  This offer will remain open until 11:59 p.m. PT on February 4, 2016.  If you
decide to accept our offer, and I hope you will, please sign the enclosed copy
of this Agreement in the space indicated and return it to me.  Your signature
will acknowledge that you have read and understood and agreed to the terms and
conditions of this Agreement and the attached documents, if any.  Should you
have anything else that you wish to discuss, please do not hesitate to call
me.  Your official start date will be mutually determined but no later than
February 21, 2016 (the date of commencement of your Employment with the Company
is the “Start Date”).  We look forward to the opportunity to welcome you to the
Company.

Sincerely,

Model N, Inc.


/s/ Zack Rinat
By Zack Rinat
Founder, Chairman and Chief Executive Officer

 

 

 

I have read and understood this Agreement and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

Date signed: February 4, 2016

/s/ Edward F. Sander, Jr.
Edward Sander, Jr.

 

 

Exhibit A: Employee Proprietary Information and Inventions Agreement

Exhibit B: Form of Release

Exhibit C: Form of RSU Agreement

 

 